Bank of South Carolina Corporation 10-K Exhibit 32.2 CERTIFICATION OF THE PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 USC 1350 (Section -OXLEY ACT OF 2002) I, Sheryl G. Sharry Chief Financial Officer, Executive Vice President and Treasurer of Bank of South Carolina Corporation (the “Company”), certify that to the best of my knowledge, based upon a review of the annual report on Form 10K for the period ended December 31, 2011 of the Company (the “report): 1. the report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, (U.S.C. 78m or 78o(d)); and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 23, 2012 BY: /s/ Sheryl G. Sharry Sheryl G. Sharry Chief Financial Officer Executive Vice President & Treasurer
